DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. No. 2019/0058244 A1) in view of Kim et al. (US Pub. No. 2016/0093939 A1) shows an electronic device 101 (Fig. 1 and para. 42), comprising: a transceiver (antenna 197, Fig. 1 and para. 60); and a display (160, Fig. 1 and para. 50), comprising: a display substrate 321 (Fig. 3 and para. 88); a mid-support plate 310 (Fig. 3 and para. 82) disposed adjacent to the display substrate (Fig. 3), wherein the mid-support plate comprises one or more electromagnetic band gap structures 310/312/313 formed through or disposed onto the mid-support plate (Fig. 4A and paras. 99 – 104); and a lower support plate 390 disposed adjacent to the mid-support plate (Fig. 3 and para. 88), wherein a space exists between the mid-support plate and the lower support plate (Fig. 4C and para. 96).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 7 are allowable at least by virtue of their dependence on claim 1.   
		Claim 8 recites that that the electromagnetic bandgap structure is arranged in one or more rows across the plate and that the one or more electromagnetic band gap structures comprising one or more slots or one or more dielectric materials.
		The prior art of record does not show this configuration, therefore claim 8 is allowable.
		Claims 9 – 14 are allowable at least by virtue of their dependence on claim 8.   
Claim 15 recites that that the display layer comprises light emitting diodes (LEDs), and that slots are formed through the first support plate.
		The prior art of record does not show this configuration, therefore claim 15 is allowable.
		Claims 16 – 20 are allowable at least by virtue of their dependence on claim 15.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627